           Case 2:20-cv-03230-NJB Document 15 Filed 09/13/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

BRANDON KEITH JACKSON                                                          CIVIL ACTION

VERSUS                                                                         NO. 20-3230

KEITH BICKHAM, ET AL.                                                          SECTION “G” (4)



                                                    ORDER

        The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

        IT IS ORDERED that Plaintiff Brandon Keith Jackson’s claims for monetary damages

against Defendants Warden Keith Bickham, Warden Gerald Lebo, Colonel Donnie Seal, Major

Wade Rigdon, Major Jacob Waskom, and Colonel Jeff Williams in their official capacities are

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.1




1
 The Report and Recommendation does not specify whether the dismissal of the official capacity claims should be
with or without prejudice. The Fifth Circuit has instructed that claims that are barred by the Eleventh Amendment
must be dismissed without prejudice for lack of jurisdiction. Williams v. Thomas, 169 F. App’x 285 (5th Cir. 2006).
           Case 2:20-cv-03230-NJB Document 15 Filed 09/13/21 Page 2 of 2




       IT IS FURTHER ORDERED that Plaintiff Brandon Keith Jackson’s 42 U.S.C. § 1983

claims against Defendants Warden Keith Bickham, Warden Gerald Lebo, Colonel Donnie Seal,

Major Wade Rigdon, Major Jacob Waskom, and Colonel Jeff Williams, in their individual

capacities are DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 1915, § 1915A and 42

U.S.C. § 1997e as frivolous and otherwise for failure to state a claim for which relief can be

granted.
                                             13th
       NEW ORLEANS, LOUISIANA, this ____ day of September, 2021.




                                                  NANNETTE JOLIVETTE BROWN
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT
